No. 86-469
                IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    1987



HI-LINE RADIO FELLOWSHIP,
                 Plaintiff and Appellant,
         -vs-
DEPARTMENT OF REVENUE OF THE
STATE OF MONTANA,
                 Defendant and Respondent.



APPEAL FROM:     District Court of the Twelfth Judicial District,
                 In and for the County of Hill,
                 The Honorable Chan Ettien, Judge presiding.
COUNSEL OF RECORD:
         For Appellant:
                  Douglas B. Kelley, Helena, Montana
         For Respondent:
                 Larry G. Schuster, Dept. of Revenue, ~ e l e n a ,
                 Montana



                                    Submitted on Briefs: Jan. 22, 1987
                                       Decided:   May 27, 1987

Filed:   MAY 2'77987


                                    Clerk
Mr. Chief Justice J. A. Turnage delivered the Opinion of the
Court.
     Hi-Line Radio Fellowship appeals an order of the Twelfth
Judicial District Court, Hill County, affirming the State Tax
Appeal Board's denial of tax exemption status for appellant.
We remand to the State Tax Appeal Board (STAB) with instruc-
tions to rehear this matter for further development of the
record, and a determination of whether the property is exempt
under the educational or public charity exemptions.
     Appellant Hi-Line Radio Fellowship (Hi-Line) is a
non-profit corporation which operates a radio broadcasting
business in Havre, Montana. Respondent is the Department of
Revenue of the State of Montana (DOR). The present dispute
concerns whether Hi-Line's radio broadcasting equipment
should be exempt from state taxation.
     On January 30, 1984, Hi-Line filed an application with
DOR requesting property tax exemption on the basis that
Hi-Line's property and equipment was used for religious
purposes. Section 15-6-201(1)(b), MCA. DOR denied Hi-Line's
tax exemption application on April 2, 1984. On February 28,
1985, Hi-Line submitted an additional application for proper-
ty tax exemption, claiming the property was used for educa-
tional purposes.   Section 15-6-201 (1) (c), MCA.  DOR denied
the application on March 26, 1985.        On April 18, 1985,
Hi-Line appealed the DOR decision to STAR.
     On August 5, 1985, Hi-Line was notified that the STAB
hearing was set for August 27, 1985, in Havre.      By letter
dated August 20, 1985, counsel for Hi-Line requested a con-
tinuance due to conflict on the hearing date. STAR denied
the request for continuance, and the hearing was held as
scheduled.
     On October 31, 1985, STAB entered findings of fact,
conclusions of law, and order which denied Hi-Line's
application for tax exemption.     STAB concluded the subject
property was not used exclusively for educational purposes as
required by S; 15-6-201 (1)(c), MCA.   Hi-Line appealed STAB's
decision to District Court. Section 15-2-303, MCA. Follow-
ing briefing and oral argument by the parties, the District
Court entered its order dated July 16, 1986, affirming STAB's
decision.
     Hi-Line filed a motion for reconsideration and a motion
for specific findings of fact and conclusions of law. By
order dated August 14, 1986, the District Court denied both
motions.   Hi-Line appeals and raises the following issues:
     1) Whether STAB erred in refusing to continue the
August 27, 1985, hearing?
     2) Whether the District Court erred in failing to make
specific findings of fact and conclusions of law?
     3) Whether Hi-Line is entitled to a property tax
exemption?
     Hi-Line contends STAB abused its discretion by refusing
Hi-Line's request for a continuance.        STAB sent Hi-Line
notice on August 5, 1985, that Hi-Line's appeal hearing would
be held in Havre on August 27, 1985.       On August 20, 1985,
counsel for Hi-Line requested a continuance due to a schedul-
ing conflict. STAB denied the request.
     The hearing was held as scheduled.        Hi-Line was not
represented by an attorney.     Hi-Line asserts it was preju-
diced by not having an attorney present and that STAB offered
no reasonable explanation for denying a continuance. STAB
contends it gave proper notice. Section 15-2-301 (1), MCA.
STAB also contends that tax appeal hearings are informal and
an attorney is not necessary because the rules of evidence
and discovery are not binding.
     There is no statutory provision specifically authorizing
grants of continuance by STAB.       Due to STAB's appellate
powers, however, we find STAB has the inherent authority to
grant a continuance upon good cause shown and in furtherance
of justice.
     A careful review of the record reveals that Hi-Line was
woefully unprepared to present its case. As a result, this
Court is asked to review STAB's interpretation of S 15-6-201,
MCA, based on a record that is incomplete and inadequate.
Hi-Line requested a continuance fourteen days after it re-
ceived notice of the August 27, 1985, hearing. STAB present-
ed no evidence, other than its compliance with minimum notice
requirements, to support its denial of Hi-Line's August 20,
1985, motion for continuance. We hold STAB did not act in
the "furtherance of justice" when it denied Hi-Line's good
faith motion for a continuance.      Accordingly, we will not
review this matter without further development of the record.
We remand to STAB and order STAB to hold a full hearing.
     The second issue is whether the District Court erred in
failing to make specific findings of fact and conclusions of
law. The District Court order affirming STAB's order stated
the following:     "The Court finds the order of denial is
sustained by good and sufficient evidence, and concludes the
order of denial should be affirmed  ...     " Hi-Line filed a
motion for specific findings of fact and conclusions of law
pursuant to Rule 52 (a), M.R.Civ.P. which was denied by the
District Court.
     Rule 52 (a), M.R.Civ.P. reads in part:
            In all actions tried upon the facts
           without a jury or with an advisory jury,
           the court shall find the facts specially
           and state separately its conclusions of
            law thereon...
     This issue requires discussion of S S 15-2-303, 2-4-703
and 2-4-704, MCA.
     Judicial review of contested cases decided by the State
Tax Appeal Board are in part governed by $ 15-2-303, MCA,
which provides:
            (4) Notwithstanding the provisions of
           2-4-704 ( I ) , the court may, for good
           cause shown, permit additional evidence
           to be introduced.
     Section 2-4-703, MCA, relating to judicial review of
contested cases under the "Montana Administrative Procedure
Act," provides:
           - before - - - - hearinq,
           If,         the date set for
           application - - -to the court -
                        is made   -             for
           leave - present additional evidence
                  to
           ...    the court may order that the
           additional evidence be taken before the
           agency upon conditions determined by the
           court. The agency may modify its find-
           ings and decision by reason of the
           additional evidence and shall file that
           evidence and any modifications, new
           findings, or decisions with the review-
           ing court. [Emphasis supplied.]
     Section 2-4-704, MCA, establishes the standard of judi-
cial review of contested MAPA cases:
           (1) The review shall be conducted by
           the court without a jury and shall be
           confined to the record.    In cases of
           alleged   irregularities in procedure
           before the agency not shown in the
           record, proof thereof may be taken in
           the court.    The court, upon request,
           shall hear oral argument and receive
           written briefs.
           (2) The court may not substitute its
          judgment for that of the agency as to
          the weight of the evidence on questions
          of fact.     The court may affirm the
          decision of the agency or remand the
          case for further proceedings. The court
          may reverse or modify the decision if
          substantial rights of the appellant have
          been prejudiced ...
      In judicial review of contested cases, the court, as
authorized by § 15-2-303 (4), MCA, may, on its own initiative
based on the record upon which judicial review is requested
or upon motion of a party, find good cause and permit addi-
tional evidence to be introduced. If the court grants such
permission, the court must then make and file as part of the
record findings of fact and conclusions of law. Rule 52(a),
M.R.Civ.P.
      Judicial review of contested MAPA cases, other than
those under 5 15-2-303, which arise under Title 7, Part 7, of
the Montana Administrative Procedure Act, as to receipt of
additional evidence, are controlled by § 2-4-703, MCA.
Section 2-4-703 requires application prior to the date set
for hearing for leave of court to present additional
evidence.
      The standard of review that applies to MAPA contested
cases, S 2-4-704 (I), MCA, requires that the review shall be
confined to the record. When the court has, under § 2-4-703,
MCA, allowed additional evidence to be presented, it will be
presented to the agency and not to the court.
      However, when additional evidence is presented during
review of a STAB decision, such evidence may be introduced
before the court. Findings of fact and conclusions of law are
then required to be made by the court.           Rule 52(a),
M.R.Civ.P.
      In this case, the District Court did not permit or
receive additional evidence. The court's decision was based
upon the STAB record, written and oral arguments. Therefore,
Rule 52(a) does not apply in this case and written findings
and conclusions by the court are not required.
      The final issue is whether STAB properly denied
Hi-Line's request for property tax exemption based on
§ 15-6-301, MCA.    We are remanding this case for further
                                                                    *papuemaa
                                                             * a n s s y syyq Marnax
qou T T J M a 1 A ~ 6 u r p x o 3 3 eia3uenurqu03 e 203 uoyqom s , a u y ~ - r g
             M
quexb o      TesnSax s,gy~,s o           a n p p x o ~ a x ayq 30 q u a u ~ d o ~ a n a p